Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes, due to the amendment, a new interpretation is required for explicitly reciting a pattern change for the first, second, and third work item.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations 17-23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “computing device” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17-23 has/have been interpreted to 
A review of the specification, Fig. 1 [0034] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-11, 14, 16-19, 22, 24-26, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (Pub. No. US 2018/0232157) in view of Jung (Pub. No. US 2017/0075622) in further view of Rhee (Pub. No. US 2015/0199299).
Claim 1, Seo teaches “a method of reverse tiling of work items on a computing device, comprising: receiving information relating to work items created for a kernel execution, including information for a first work item, information for a second work item, and information for a third work item (i.e. commands of different types [0031] Whether a command is a normal command that should be entered in the normal priority queue 254 or a priority command to be entered into the priority queue 256 may be instructed by the host or may be based on the type of command.) wherein the first work item and the second work item utilize access to a first set of memory device resources in order to execute ([0029] For example, while the data is being written by the first bank (Bank1 0) 134, the first logic block 106 determines that there are 2 ms in which the first bank (Bank1 0) 134 cannot accept additional commands, but other banks in the first NAND device group 132 (i.e. “first set of memory device resources”) may accept commands over the first channel (CH0) 138. The first logic block 106 may set a timer to indicate that there are 2 ms remaining in the latency period for the first bank (Bank1 0). The first logic block 106 includes logic that consults a queue of commands for additional banks in the first NAND device group 132 and selects a bank to which a subsequent command should be transmitted over the first channel (CH0) 138 while the first bank (Bank1 0) 134 is writing data. The subsequent command to be transmitted may be selected by the bank scheduler 104 based on a plurality of hardware signals related to the status of the queues and the status of the banks. The subsequent command may be a read command to be transmitted to the second bank (Bank1 1) 136. The first bank scheduler 104 then transmits the read command to the second bank (Bank1 1) 136 over the first channel (CH0) 138. The read command is executed by the second bank (Bank1 1) 136 and a completion signal may be transmitted back over the first channel (CH0) 138. A completion signal for the write command being executed by the first bank (Bank1 0) 134 may then be received over the first channel (CH0) 138, or additional commands may be transmitted to the second bank (Bank1 1) 136 based on the determinations of the first logic block 106.) and ([0023] The logic blocks 106 and 110 enable the bank schedulers 104 and 108 to schedule commands being transmitted to the banks in the first NAND device group 132 and second NAND device group 140 (i.e. “second set of memory device resources”) in order to make efficient use of the first channel (CH0) 138 and the second channel (CH1) 146.)”.
Seo may not explicitly teach the other limitations.
Jung teaches “a work item created for a kernel execution ([0007] The server manages a memory request generated according to an execution of the kernel by the processing element.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jung with the teachings of Seo in order to provide evidence that a memory request of Seo may be created for kernel execution. Seo, Jung are analogous art directed towards processing memory requests. Together Seo, Jung teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Jung with the teachings of Seo by known methods and gained expected results. 
However, the combination may be silent regarding changing a pattern for the first, second, and third work items.
Rhee teaches “changing a first pattern of access to memory device resources for the first work item, the second work item, and the third work item to a second pattern of access to the memory device resources for the first work item, the second work item, and the third work item, wherein the first pattern of access to the memory device resources causes access by the first work item and by the second work item to the first set of memory device resources concurrently and causes access by the first work item to the first set of memory device resources and access by the third work item to the second set of memory device resources at different times, and wherein the second pattern of access to the memory device resources causes access by the first work item and by the second work item to the first set of memory device resources at different times and causes access by the first work item to the first set of memory device resources and by the third work item to the second set of memory ([0050] In a first read operation for operand A, the vector execution unit 130 reads samples 72-83 from the third group 310-1 (i.e. third memory resource) (last group) in forward order and samples 36-39 from the second group 310-2 (i.e. first memory resource) (next to last group) in forward order for a total of 16 samples. This read operation does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. As a result, the first read operation can be performed in one clock cycle, thereby achieving maximum throughput. One reason there is no access memory conflict is that the discontinuity in the samples during the first read operation (i.e., jump from sample 83 to sample 36) is two times the space between groups 310-1 to 310-3 (i.e. second memory resource) (e.g., 2.times.24=48), which is a multiple of the width of the vector register 120 (e.g., 16). In contrast, the discontinuity in the samples for forward group ordering is equal to the space between groups 310-1 to 310-3 (e.g., 24), which is not a multiple of the width of the vector resister 120. In general, reverse group ordering succeeds where forward group ordering fails when the space between groups is not a multiple of the vector register width (e.g., 16), but two times the space between groups is a multiple of the vector register width. [0051] In a second read operation for operand A, the vector execution unit 130 reads samples 40-47 from the second group 310-2 in forward order and samples 0-7 from the first group 310-1 in forward order for a total of 16 samples. This read operation also does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. It can be shown that reading the samples for each of the other operands in reverse group order avoids memory access conflicts by following the above analysis for each of the other operands. [0052] Thus, reading the samples in reverse group order avoids memory access conflicts associated with reading the samples in forward group order. Although reverse group order is discussed above using the example of a 108-point DFT, it is to be appreciated that reverse group ordering can also be used to avoid memory access conflicts for other DFT sizes and/or stages (e.g. any one of the DFT sizes and/or stages shown in FIG. 6). It is also to be appreciated that reverse group ordering may also be performed for a DFT3 stage that does not suffer from memory access conflicts. For example, reverse group ordering may be performed for all DFT3 stages of a long-point DFT without having to switch between forward group ordering and reverse group ordering, thereby simplifying address generation logic.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rhee with the teachings of Seo, Jung in order to provide evidence that a memory request of Seo may be changed to different patterns to reduce access conflicts. Seo, Jung, Rhee are analogous art directed towards processing memory requests. Together Seo, Jung, Rhee teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rhee with the teachings of Seo, Jung by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Rhee teaches “The method of claim 1, further comprising: receiving information relating to the kernel execution; generating a reverse tiling function based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and applying the reverse tiling function to implement changing the first pattern of access to memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item ([0050] In a first read operation for operand A, the vector execution unit 130 reads samples 72-83 from the third group 310-1 (i.e. third memory resource) (last group) in forward order and samples 36-39 from the second group 310-2 (i.e. first memory resource) (next to last group) in forward order for a total of 16 samples. This read operation does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. As a result, the first read operation can be performed in one clock cycle, thereby achieving maximum throughput. One reason there is no access memory conflict is that the discontinuity in the samples during the first read operation (i.e., jump from sample 83 to sample 36) is two times the space between groups 310-1 to 310-3 (i.e. second memory resource) (e.g., 2.times.24=48), which is a multiple of the width of the vector register 120 (e.g., 16). In contrast, the discontinuity in the samples for forward group ordering is equal to the space between groups 310-1 to 310-3 (e.g., 24), which is not a multiple of the width of the vector resister 120. In general, reverse group ordering succeeds where forward group ordering fails when the space between groups is not a multiple of the vector register width (e.g., 16), but two times the space between groups is a multiple of the vector register width. [0051] In a second read operation for operand A, the vector execution unit 130 reads samples 40-47 from the second group 310-2 in forward order and samples 0-7 from the first group 310-1 in forward order for a total of 16 samples. This read operation also does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. It can be shown that reading the samples for each of the other operands in reverse group order avoids memory access conflicts by following the above analysis for each of the other operands. [0052] Thus, reading the samples in reverse group order avoids memory access conflicts associated with reading the samples in forward group order. Although reverse group order is discussed above using the example of a 108-point DFT, it is to be appreciated that reverse group ordering can also be used to avoid memory access conflicts for other DFT sizes and/or stages (e.g. any one of the DFT sizes and/or stages shown in FIG. 6). It is also to be appreciated that reverse group ordering may also be performed for a DFT3 stage that does not suffer from memory access conflicts. For example, reverse group ordering may be performed for all DFT3 stages of a long-point DFT without having to switch between forward group ordering and reverse group ordering, thereby simplifying address generation logic.)”.
Rational to claim 1 is applied here.
Claim 3, the combination teaches the claim, wherein Rhee teaches “The method of claim 1, further comprising: receiving information relating to the kernel execution; selecting a reverse tiling function from a plurality of preprogrammed reverse tiling functions based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and applying the reverse tiling function to implement changing the first pattern of access to memory device resources for the first work item, the second work item, and the third work item to the second pattern of access ([0050] In a first read operation for operand A, the vector execution unit 130 reads samples 72-83 from the third group 310-1 (i.e. third memory resource) (last group) in forward order and samples 36-39 from the second group 310-2 (i.e. first memory resource) (next to last group) in forward order for a total of 16 samples. This read operation does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. As a result, the first read operation can be performed in one clock cycle, thereby achieving maximum throughput. One reason there is no access memory conflict is that the discontinuity in the samples during the first read operation (i.e., jump from sample 83 to sample 36) is two times the space between groups 310-1 to 310-3 (i.e. second memory resource) (e.g., 2.times.24=48), which is a multiple of the width of the vector register 120 (e.g., 16). In contrast, the discontinuity in the samples for forward group ordering is equal to the space between groups 310-1 to 310-3 (e.g., 24), which is not a multiple of the width of the vector resister 120. In general, reverse group ordering succeeds where forward group ordering fails when the space between groups is not a multiple of the vector register width (e.g., 16), but two times the space between groups is a multiple of the vector register width. [0051] In a second read operation for operand A, the vector execution unit 130 reads samples 40-47 from the second group 310-2 in forward order and samples 0-7 from the first group 310-1 in forward order for a total of 16 samples. This read operation also does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. It can be shown that reading the samples for each of the other operands in reverse group order avoids memory access conflicts by following the above analysis for each of the other operands. [0052] Thus, reading the samples in reverse group order avoids memory access conflicts associated with reading the samples in forward group order. Although reverse group order is discussed above using the example of a 108-point DFT, it is to be appreciated that reverse group ordering can also be used to avoid memory access conflicts for other DFT sizes and/or stages (e.g. any one of the DFT sizes and/or stages shown in FIG. 6). It is also to be appreciated that reverse group ordering may also be performed for a DFT3 stage that does not suffer from memory access conflicts. For example, reverse group ordering may be performed for all DFT3 stages of a long-point DFT without having to switch between forward group ordering and reverse group ordering, thereby simplifying address generation logic.)”.
Rational to claim 1 is applied here.
Claim 8, the combination teaches the claim, wherein Rhee teaches “the method of claim 1, further comprising: receiving information relating to the kernel execution; and determining whether the second pattern of access to the memory device resources provides a benefit over the first pattern of access to the memory device resources for the kernel execution, wherein changing the first pattern of access to memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item comprises changing the first pattern of access to memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item in response to determining that the second pattern of access to the memory device resources provides a benefit over the first pattern of access to the memory device resources. ([0050] In a first read operation for operand A, the vector execution unit 130 reads samples 72-83 from the third group 310-1 (i.e. third memory resource) (last group) in forward order and samples 36-39 from the second group 310-2 (i.e. first memory resource) (next to last group) in forward order for a total of 16 samples. This read operation does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. As a result, the first read operation can be performed in one clock cycle, thereby achieving maximum throughput. One reason there is no access memory conflict is that the discontinuity in the samples during the first read operation (i.e., jump from sample 83 to sample 36) is two times the space between groups 310-1 to 310-3 (i.e. second memory resource) (e.g., 2.times.24=48), which is a multiple of the width of the vector register 120 (e.g., 16). In contrast, the discontinuity in the samples for forward group ordering is equal to the space between groups 310-1 to 310-3 (e.g., 24), which is not a multiple of the width of the vector resister 120. In general, reverse group ordering succeeds where forward group ordering fails when the space between groups is not a multiple of the vector register width (e.g., 16), but two times the space between groups is a multiple of the vector register width. [0051] In a second read operation for operand A, the vector execution unit 130 reads samples 40-47 from the second group 310-2 in forward order and samples 0-7 from the first group 310-1 in forward order for a total of 16 samples. This read operation also does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. It can be shown that reading the samples for each of the other operands in reverse group order avoids memory access conflicts by following the above analysis for each of the other operands. [0052] Thus, reading the samples in reverse group order avoids memory access conflicts associated with reading the samples in forward group order. Although reverse group order is discussed above using the example of a 108-point DFT, it is to be appreciated that reverse group ordering can also be used to avoid memory access conflicts for other DFT sizes and/or stages (e.g. any one of the DFT sizes and/or stages shown in FIG. 6). It is also to be appreciated that reverse group ordering may also be performed for a DFT3 stage that does not suffer from memory access conflicts. For example, reverse group ordering may be performed for all DFT3 stages of a long-point DFT without having to switch between forward group ordering and reverse group ordering, thereby simplifying address generation logic.)”.
Rational to claim 1 is applied here.
Claim 9, “A computing device, comprising: a memory device having memory device resources; and a processor configured to perform operations comprising: receiving information relating to work items created for a kernel execution, including information for a first work item, information for a second work item, and information for a third work item wherein the first work item and the second work item utilize access to a first set of memory device resources in order to execute and the third work item utilizes access to a second set of memory device resources in order to execute; and changing a first pattern of access to memory device resources for the first work item, the second work item, and the third work item to a second pattern of access to the memory device resources for the first work is similar to claim 1 and therefore rejected with the same references and citations.
Claim 10, “the computing device of claim 9, wherein the processor is configured to perform operations further comprising: receiving information relating to the kernel execution; generating a reverse tiling function based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and applying the reverse tiling function to implement changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 11, “the computing device of claim 9, wherein the processor is configured to perform operations further comprising: receiving information relating to the kernel execution; selecting a reverse tiling function from a plurality of preprogrammed reverse tiling functions based on the information relating to the kernel execution and the first pattern  to access of the memory device resources; and applying the reverse tiling function to implement changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item” is similar to claim 3 and therefore rejected with the same references and citations.
Claim, 14, the combination teaches the claim, wherein Rhee teaches “the computing device of claim 9, wherein: the processor is configured to perform operations such that changing the first pattern of ([0050] In a first read operation for operand A, the vector execution unit 130 reads samples 72-83 from the third group 310-1 (i.e. third memory resource) (last group) in forward order and samples 36-39 from the second group 310-2 (i.e. first memory resource) (next to last group) in forward order for a total of 16 samples. This read operation does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. As a result, the first read operation can be performed in one clock cycle, thereby achieving maximum throughput. One reason there is no access memory conflict is that the discontinuity in the samples during the first read operation (i.e., jump from sample 83 to sample 36) is two times the space between groups 310-1 to 310-3 (i.e. second memory resource) (e.g., 2.times.24=48), which is a multiple of the width of the vector register 120 (e.g., 16). In contrast, the discontinuity in the samples for forward group ordering is equal to the space between groups 310-1 to 310-3 (e.g., 24), which is not a multiple of the width of the vector resister 120. In general, reverse group ordering succeeds where forward group ordering fails when the space between groups is not a multiple of the vector register width (e.g., 16), but two times the space between groups is a multiple of the vector register width. [0051] In a second read operation for operand A, the vector execution unit 130 reads samples 40-47 from the second group 310-2 in forward order and samples 0-7 from the first group 310-1 in forward order for a total of 16 samples. This read operation also does not result in a memory access conflict, which is illustrated in FIG. 7B. This is because the read operation reads a single row from each bank 210-1 to 201-4. It can be shown that reading the samples for each of the other operands in reverse group order avoids memory access conflicts by following the above analysis for each of the other operands. [0052] Thus, reading the samples in reverse group order avoids memory access conflicts associated with reading the samples in forward group order. Although reverse group order is discussed above using the example of a 108-point DFT, it is to be appreciated that reverse group ordering can also be used to avoid memory access conflicts for other DFT sizes and/or stages (e.g. any one of the DFT sizes and/or stages shown in FIG. 6). It is also to be appreciated that reverse group ordering may also be performed for a DFT3 stage that does not suffer from memory access conflicts. For example, reverse group ordering may be performed for all DFT3 stages of a long-point DFT without having to switch between forward group ordering and reverse group ordering, thereby simplifying address generation logic.)”.
Rational to claim 1 is applied here.
Claim 16, “the computing device of claim 9, wherein the processor is configured to perform operations further comprising: receiving information relating to the kernel execution; and determining whether the second pattern to access to the memory device resources provides a benefit over the first pattern of access of the memory device resources for the kernel execution, wherein changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item comprises changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item in response to determining that the second pattern of access to the memory device resources provides a benefit over the first pattern to access of the memory device resources” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 17, “a computing device, comprising: means for receiving information relating to work items created for a kernel execution, including information for a first work item, information for a second work item, and information for a third work item wherein the first work item and the second work item utilize access to a first set of memory device resources in order to execute and the third work item utilizes access to a second set of memory device resources in order to execute; and means for is similar to claim 1 and therefore rejected with the same references and citations.
Claim 18, “the computing device of claim 17, further comprising: means for receiving information relating to the kernel execution; means for generating a reverse tiling function based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and means for applying the reverse tiling function to implement changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 19, “the computing device of claim 17, further comprising: means for receiving information relating to the kernel execution; means for selecting a reverse tiling function from a plurality of preprogrammed reverse tiling functions based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and means for applying the reverse tiling function to implement changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 22, “The computing device of claim 17, wherein means for changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item comprises means for staggering access to the first set of memory device resources at a beginning of an execution of a first work group containing the first work item relative to a second work group executed in parallel to the first work group; and the computing device further comprising means for executing the work items in a sequential parallel order effecting the second pattern of access to the memory device resources” is similar to claim 14 and therefore rejected with the same references and citations.
Claim 24, “a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of a computing device to perform operations comprising: receiving information relating to work items created for a kernel execution, including information for a first work item, information for a second work item, and information for a third work item wherein the first work item and the second work item utilize access to a first set of memory device resources in order to execute and the third work item utilizes access to a second set of memory device resources in order to execute; and changing a first pattern of access to memory device resources for the first work item, the second work item, and the third work item to a second pattern of access to the memory device resources for the first work item, the second work item, and the third work item, wherein the first pattern of access to the memory device resources causes access by the first work item and by the second work item to the first set of memory device resources concurrently and causes access by the first work item to the first set of memory device resources and access by the third work item to the second set of memory device resources at different times, and wherein the second pattern of access to the memory device resources causes access by the first work item and by the second work item to the first set of memory device resources at different times and causes access by the first work item to the first set of memory device resources and by the third work item to the second set of memory device resources concurrently” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 25, “the non-transitory processor-readable storage medium of claim 24, wherein the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations further comprising: receiving information relating to the kernel execution;
generating a reverse tiling function based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and applying the reverse tiling function to implement changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 26, “the non-transitory processor-readable storage medium of claim 24, wherein the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations further comprising: receiving information relating to the kernel execution; selecting a reverse tiling function from a plurality of preprogrammed reverse tiling functions based on the information relating to the kernel execution and the first pattern of access to the memory device resources; and applying the reverse tiling function to implement changing the first pattern of access to the memory device resources to the second pattern of access to the memory device resources” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 29, “the non-transitory processor-readable storage medium of claim 24, wherein: the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations such that changing the first pattern of access to the memory device resources for the first work item, the second work item, and the third work item to the second pattern of access to the memory device resources for the first work item, the second work item, and the third work item comprises staggering access to the first set of memory device resources at a beginning of an execution of a first work group containing the first work item relative to a second work group executed in parallel to the first work group; and the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations further comprising executing the work items in a sequential parallel order effecting the second pattern of access to the memory device resources.” is similar to claim 14 and therefore rejected with the same references and citations.

Claims 4, 12, 20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Jung in view of Rhee in further view of Ota.
Claim 4, the combination may not explicitly teach the limitations of the claim.
Ota teaches “The method of claim 1, wherein receiving information relating to a first work items created for the kernel execution comprises receiving a work item identifier (ID) for the first work item; and the method further comprising applying a reverse tiling function to produce a reverse tiling work item ID for the first work item by modifying the work item ID ([0119] In step S2409, the flow service server 102 acquires the route ID from the job information management DB unit 1602, based on the job ID of the currently-processing job. Further, the flow service server 102 acquires the task ID of the subsequent task to be performed from the route information management DB unit 1301, based on the acquired route ID. In step S2410, the flow service server 102 updates the current task ID 1704 in the job information management DB unit 1602, using the task ID acquired in step S2409. In step S2411, the flow service server 102 updates the status 1705 to "0 (waiting to be processed)".)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ota with the teachings of Seo, Jung, Rhee in order to provide evidence work IDs are updated during execution. Seo, Jung, Rhee, Ota are analogous art directed towards processing memory requests. Together Seo, Jung, Rhee, Ota teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ota with the teachings of Seo, Jung, Rhee by known methods and gained expected results. 
Claim 12, “the computing device of claim 9, wherein: the processor is configured to perform operations such that receiving information relating to work items created for the kernel execution comprises receiving a work item identifier (ID) for the first work item; and the processor is configured to perform operations further comprising applying a reverse tiling function to produce a reverse tiling work item ID for the first work item by modifying the work item ID” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 20, “the computing device of claim 17, wherein means for receiving information relating to work items created for the kernel execution comprises means for receiving a work item identifier (ID) for the first work item; and the computing device further comprising means for applying a reverse tiling function to produce a reverse tiling work item ID for the first work item comprises using means for modifying the work item ID” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 27, “the non-transitory processor-readable storage medium of claim 24, wherein the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations such that receiving information relating to work items created for the kernel execution comprises receiving a work item identifier (ID) for the first work item; and the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations further comprising applying a reverse tiling function to produce a reverse tiling work item ID for the first work item by modifying the work item ID” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of  Jung in view of Rhee in further view of Anderson (Pub. No. US 2006/0206440).
Claim 7, the combination may not explicitly teach the limitations of the claim.
Anderson teaches “the method of claim 1, further comprising: applying a reverse tiling function to produce a reverse tiling work item identifier (ID) for the first work item; determining whether the reverse tiling work item ID is valid; and assigning the reverse tiling work item ID to the first work item in response to determining that the reverse tiling work item ID is valid ([0130] Consumer 110, after receiving and validating intersection policies 420 and selecting a preferred policy, may generate messages, such as service request messages, for provider 120, according to the selected policy, such as validated preferred policy 430. In some embodiments, consumer 110 may be configured to send both a message, such as a service request message and validated preferred policy 430 to provider 120, as illustrated by block 740. In response to receiving a message and policies from consumer 110, provider 120 may, in some embodiments, validate the policies against its own policies in much the same way as consumer 110, as illustrated by block 745. If provider 120 determines that validated preferred policy 430 is not valid, provider 120 may send an error response to consumer 110, as illustrated by block 755. If, however, provider 120 determines that validated preferred policy 430 is valid, as illustrated by the positive exit from decision block 750, provider 120 may, in one embodiment, send a service response message, generated according to validated preferred policy 430, to consumer 110, as illustrated by block 760.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Anderson with the teachings of Seo, Jung, Rhee, in order to provide evidence requests of Seo may be validated prior to execution. Seo, Jung, Rhee, Anderson are analogous art directed towards processing memory requests. Together Seo, Jung, Rhee, Anderson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Anderson with the teachings of Seo, Jung, Rhee, by known methods and gained expected results. 
Claim 15, “the computing device of claim 9, wherein the processor is configured to perform operations further comprising: applying a reverse tiling function to produce a reverse tiling work item identifier (ID) for the first work item: determining whether the reverse tiling work item ID is valid; and assigning the reverse tiling work item ID to the first work item in response to determining that the reverse tiling work item ID is valid” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 5, 13, 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Jung in view of Rhee in further view of Farmahini-Farahani.
Claim 5, the combination may not explicitly teach the limitations.
Farmahini-Farahani teaches “the method of claim 1, further comprising applying a reverse tiling function to produce a reverse tiling work item identifier ID for the first work item by generating the reverse tiling work item identifier ID as a first work item ID (i.e. cue) for the work item ([0040] In one embodiment, the page management policy (i.e. “reverse tiling work item identifier (ID)”) is set by software based on the data access size and the data access pattern. Depending on the type of access, software can provide memory controller 220 with cues (i.e. “generating a work item ID”) to use either a closed page policy, an open-page policy, a hybrid policy, or a hardware-directed policy. In one embodiment, programming languages are extended via the addition of keywords or other language-level annotations to allow developers and applications to declare the anticipated memory access characteristics of specific data objects. In one embodiment, libraries are extended to provide different memory allocation routines (e.g., different types of malloc( ) in C/C++) or additional flags to memory allocation routines to identify data objects with different access characteristics. Domain-specific languages or libraries can infer the anticipated access characteristics of data objects based on domain knowledge and application-level context. Applications can use intrinsics or other similar techniques to issue memory accesses that convey information about the access pattern.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Farmahini-Farahani  with the teachings of Seo, Jung, Rhee, in order to generate identifiers for requests pertaining to Seo. Seo, Jung, Rhee, Farmahini-Farahani  are analogous art directed towards processing memory requests. Together Seo, Jung, Rhee, Farmahini-Farahani  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Farmahini-Farahani  with the teachings of Seo, Jung, Rhee, by known methods and gained expected results. 
Claim 13, “the computing device of claim 9, wherein the processor is configured to perform operations further comprising applying a reverse tiling function producing a reverse tiling work item identifier (ID) for the first work item by generating the reverse tiling work item identifier ID as a work item ID for the first work item” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 21, “the computing device of claim 17, further comprising means for applying a reverse tiling function to produce a reverse tiling work item identifier (ID) for the first work item using means for generating the reverse tiling work item identifier ID as a work item ID for the first work item” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 28, “the non-transitory processor-readable storage medium of claim 24, wherein the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations further comprising applying a reverse tiling function to produce a reverse tiling work item identifier (ID) for the first work item by generating the reverse tiling work item identifier ID as a work item ID for the first work item as” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Jung in view of Rhee in further view of Kwon.
Claim 30, “the non-transitory processor-readable storage medium of claim 24, wherein the stored processor-executable instructions are configured to cause a processor of a computing device to perform operations further comprising: receiving information relating to the kernel execution; determining whether the second pattern of access to the memory device resources provides a benefit over the first pattern of access of the memory device resources for the kernel execution, wherein changing the first pattern of access to the memory device resources to the second pattern of access to the memory device resources comprise ordering execution changing the first pattern of access to the memory device resources to the second pattern of access to the memory device resources in response to determining that the second pattern of access of the memory device resources provides a benefit over the first pattern of access to the memory device resources” is similar to claim 1 and therefore rejected with the same references and citations. 
However, the combination may not explicitly teach the remaining limitations.
Kwon teaches “applying a reverse tiling function to produce a reverse tiling work item identifier (ID) for the first work item; determining whether the reverse tiling work item ID is valid; and assigning the reverse tiling work item ID to the first work item in response to determining that the reverse tiling work item ID is valid ([0105] At block 906, the scheduler may determine if the current queue depth information is greater than or less than a queue depth threshold associated with the read request queue. If it is, then at block 908, the scheduler may determine to generate the schedule according to a second scheduling scheme that prioritizes maximizing channel throughput over minimizing response time in transferring an initial data unit of the plurality of data units. In some example methods, generating the schedule may include determining or assigning a command chain (i.e. reverse tiling work item ID) for each of the data transfer commands. The command chain to which a data transfer command is assigned may depend on the queue depth status of back end queues received from a back end queue monitor; which back end queue the data transfer command is queued, as determined from data transfer command information received from a command generator; and criteria for maximizing channel throughput, which may include minimizing the idle time for channels regardless of the order in which the data units are to be sent back to the host. Under these criteria, data units other than the initial data unit could be loaded into the RAM before the initial data unit if doing so aim to maximize channel throughput. After the schedule is generated at block 908, then at block 910, the scheduler may send the schedule to the sequencer, which may use or refer to the schedule when determining whether to select data transfer commands in the queue.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kwon with the teachings of Seo, Jung, Rhee in order to provide evidence that a memory request of Seo may comprise a chain of commands reordering. Seo, Jung, Rhee, Kwon are analogous art directed towards processing memory requests. Together Seo, Jung, Rhee, Kwon teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kwon with the teachings of Seo, Jung, Rhee by known methods and gained expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199